DETAILED ACTION
Claim 1-5 are pending and being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
Examiner notes that the specification does not have literal support for the claim term “ameliorating”.  This term first appeared in the claims filed 11/19/2021.
However, Examiner notes that “ameliorating” is a synonym for the term “improving”.  The term improving is found throughout the application, as originally filed.  Accordingly, the term “ameliorating” is deemed to have support back to the earliest effective filing date.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
Please correct the font and word spacing in in the specification. There are multiple lines that appear like the words are running together, at least for example, p. 1, para. [0002]; p.2, paras [0002] and [0003].  Examiner requests that applicant review the entire specification to ensure that the font and wording it is clear and distinct.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Please correct the font and word spacing in claim 1. There are several lines that appear like the words are running together e.g., lines 12 and 18.  
Claim 1 should be amended to recite:
A method of ameliorating a non-alcoholic fatty liver, comprising 
administering a composition comprising glutathione as an active ingredient to a subject in need of improvement of the nonalcoholic fatty liver, 
wherein the non-alcoholic fatty liver has
(1) measurement value of Type IV collagen 7S domain in the serum is 4.5 ng/ml or less, or 
(2) measurement value with a device in which the principle is transient elastography that measures the propagation velocity of pulse oscillatory wave in the tissue with elasticity (kPa) by an ultrasonic pictorial analysis method as a noninvasive[[,]] examination is 9.0 kPa or less, and”....
Claim 1 recites the synonyms ameliorating and improvement.  The claim should be amended for consistency and recite only one term.  
Claim 1 further recites nonalcoholic and non-alcoholic.  Please amend the claim for claim language consistency. 
Claim 2 should be amended to recite “condition of low liver stiffness is stiffness, whereas claim 1 recites low liver hardness.  Claim 1 or 2 should be amended for consistency of claim language.
Claim 3 should be amended to recite “method of is 
Claim 4 should be amended to recite “higher, and the subject is not 
Claim 5 should be amended to recite “method of wherein administered .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “the condition of low liver stiffness” and "the product".  There is insufficient antecedent basis for these limitations in the claim.  In contrast, claim 1 recites low liver hardness and composition.
Claim 3 recites the limitation "the deposition of fat".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,207,371 (hereinafter referred to as “the ‘371 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The instant application is a DIV of U.S. Patent No. 11,207,371. Examiner expressly notes that Applicant elected to file the instant application as a DIV.  NO restriction requirement was presented in the ‘371 patent.  Accordingly, an ODP rejection is valid and the safe harbor provisions of 35 U.S.C. § 121 do not apply.
Claim 1 of the ‘371 patent is drawn to a method for improving a nonalcoholic fatty liver disease, comprising administering a composition comprising glutathione as an active ingredient to a patient in need of treatment of the nonalcoholic fatty liver disease, wherein the nonalcoholic fatty liver disease is a disease having low liver stiffness corresponding to any one of the following: (1) measurement value of Type IV collagen 7S domain in the serum is 4.5 ng/ml or less, or (2) measurement value with a device in which the principle is transient elastography that measures the propagation velocity of pulse oscillatory wave in the tissue with elasticity (kPa) by an ultrasonic pictorial analysis method as a noninvasive examination is 9.0 kPa or less, and an alanine aminotransferase (ALT) value after the composition is administered improved by 20% or more as compared to an alanine aminotransferase (ALT) value before the composition is administered.  Claims 2-5 of the ‘371 patent recite the same claim limitations as instant claims 2-5.
The instant claims are drawn to a method of ameliorating a nonalcoholic fatty liver comprising administering a composition comprising glutathione wherein the nonalcoholic fatty liver has low liver hardness corresponding to any one of the following(1) measurement value of Type IV collagen 7S domain in the serum is 4.5 ng/ml or less, or (2) measurement value with a device in which the principle is transient elastography that measures the propagation velocity of pulse oscillatory wave in the tissue with elasticity (kPa) by an ultrasonic pictorial analysis method as a noninvasive, examination is 9.0 kPa or less, and an alanine aminotransferase (ALT) value after the composition is administered improved by 20% or more as compared to an alanine aminotransferase (ALT) value before the composition is administered.  
Examiner notes that the claim term “method of improving” is construed as a synonym of the instant claim term “method of ameliorating”.  Low liver hardness and low liver stiffness are also construed as being the same thing.
Accordingly, instant claims 1-5 are anticipated by claims 1-5 of the ‘371 patent.

Relevant art
Li et al. (Chinese Journal of Gastroenterology and Hepatology 20(7): 610-613, (2011) - cited in IDS filed 12/3/2021).  Examiner refers to the English translation of this document, translated by the USPTO (Li et al., Chinese Journal of Gastroenterology and Hepatology 20(7): 610-613, (2011)- translation pp. 1-16, translated August 2018).
Li et al. teach the therapeutic effects of reduced glutathione on non-alcoholic steatohepatitis (NASH) in rats (abstract). Non-alcoholic steatohepatitis (NASH) is a pathological type of non-alcoholic liver disease and a clinicopathologic syndrome characterized by hepatic steatosis and intralobular inflammation caused by genetic-environment-metabolic stress-related factors (p. 3, last para). NASH is deemed to be a type of non-alcoholic liver disease. Improving oxidative stress and inhibiting inflammatory response can treat fatty liver. Id. Studies have shown that the incidence of non-alcoholic fatty liver disease is closely related to long-term high-calorie diets (p. 10). In this study, a model of rat fatty liver was established by high-fat feeding.  Id. Rats were given reduced glutathione by intragastric administration of 500 mg/kg/d reduced glutathione for 12 weeks (pp. 4-6).  Per para. [0018] of the instant specification, the term glutathione includes reduced glutathione.  Rats were maintained on the high-fat diet for another 8 weeks.  Rats were sacrificed at 20 weeks.  Compared with control groups, at 20 weeks, liver wet weight, liver index, visceral fat mass, triglyceride (TG), total cholesteric (TC), TNF, liver steatosis, inflammation and fibrosis were significantly improved in the rats, indicating that reduced glutathione were effective in treating NASH in rats (p. 11).   

Mo et al. (Journal of Practical Traditional Chinese Internal Medicine 25(3):75-76 (2011)- cited in IDS filed 12/3/2021).  Examiner refers to the English translation of this document, translated by the USPTO (Mo et al., Journal of Practical Traditional Chinese Internal Medicine 25(3):75-76 (2011)- translation pp. 1-10, translated August 2018- previously cited).
Mo et al. teach that nonalcoholic fatty liver disease (NAFLD) refers to fatty liver disease that is caused by liver-damaging factors other than alcohol, such as obesity (especially visceral obesity), hyperlipidemia, diabetes, and lifestyle changes (p. 2). This includes simple fatty liver as well as the steatohepatitis and the cirrhosis that it evolves into.  Id.  Human patients diagnosed with nonalcoholic fatty liver disease were administered intravenous drip of reduced glutathione for injection 1.8 g, one time per day, for a course of four weeks (pp. 2-3).  Mo et al. teach that patients administered reduced glutathione had improvement in liver function and a decrease in blood lipids (p. 5-6).  Mo et al. teach that reduced glutathione has the properties of promoting the metabolism of lipids inside the liver, anti-oxidation, removing free radicals, protecting the liver, clearing away toxins, and maintaining stability of the intracellular environment (pp. 8-9). It is already widely used in clinical practice to treat fatty liver and all types of viral and alcoholic hepatitis.  Id.

Yang et al. (Acta Academie Medicinae Militaris Tertiae 29(22):2176-2178 (2007)- cited in IDS filed 12/3/2021).  
Yang et al. teach the effects of reduced glutathione on non-alcoholic fatty liver disease (NAFLD) in experimental rats [reads on in need of improvement of nonalcoholic fatty liver] (abstract).  Non-alcoholic fatty liver disease (NAFLD) has become one of the three major liver diseases that endanger human health (p. 3). The NAFLD disease spectrum consists of 3 main types: simple fatty liver, non-alcoholic steatohepatitis (NASH), and fatty cirrhosis.  Id. Rats were fed a high fat diet and one group was given reduced glutathione (GSH)(0.6 g/vial) by intragastric administration at 0.15 g/100 g per day (pp. 4-6).

The references do not explicitly or teach or suggest an ALT value after the composition is administered improved by 20% or more as compared to an alanine aminotransferase (ALT) value before the composition is administered.
Accordingly, the instant claims are free the prior art.


Conclusion
No claims are allowed.  

Claim 1-5 are pending and are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654